DETAILED ACTION
This action is in response to amendment filed on 7/12/2022. Claims 1-12 have been previously cancelled. Claims 13-27 have been amended. Claims 13-27 are pending examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13-27 rejected under 35 U.S.C. 103 as being unpatentable over Spero (US 20120206050) in view of Keilaf et al (CN 109997057).
Regarding claim 13, Spero disclose a method comprising: 
receiving travel direction information representing a planned driving maneuver of a motor vehicle (paragraph 225, lines 1-18); 
detecting at least one road user in a path region of the planned driving maneuver based on an evaluation of at least the travel direction information; determining a lamp operation data set for operating at least one lamp of the motor vehicle based on the evaluation of at least the travel direction information when a road user is detected in the path region; and operating the at least one lamp in accordance with the lamp operation data set (paragraph 202, lines 1-14), 
but does not explicitly disclose wherein including activating the lamp according to an encoding of the travel direction information that indicates the planned driving maneuver including at least one of a (a) direction in the vehicle will turn or (b) the vehicle being stationary. However Keilaf et al disclose the limitation, at least see page 65, paragraph 1 and page 123, paragraph 2. It would have been obvious to modify the teaching of Spero et al to include wherein including activating the lamp according to an encoding of the travel direction information that indicates the planned driving maneuver including at least one of a (a) direction in the vehicle will turn or (b) the vehicle being stationary to adjust the lights based on a vehicle turn for a better view of road ahead the turn. 
Regarding claim 18, Spero disclose a system comprising: 
a control device that includes software executable by the control device (Fig. 1, #7) such that the control device is programmed to: 
receive travel direction information representing a planned driving maneuver of a motor vehicle (paragraph 225, lines 1-18); 
detect at least one road user in a path region of the planned driving maneuver based on an evaluation of at least the travel direction information; determine a lamp operation data set for operating at least one lamp of the motor vehicle based on the evaluation of at least the travel direction information when a road user is detected in the path region; and operate the at least one lamp in accordance with the lamp operation data set (paragraph 202, lines 1-14),
but does not explicitly disclose wherein including activating the lamp according to an encoding of the travel direction information that indicates the planned driving maneuver including at least one of a (a) direction in the vehicle will turn or (b) the vehicle being stationary. However Keilaf et al disclose the limitation, at least see page 65, paragraph 1 and page 123, paragraph 2. It would have been obvious to modify the teaching of Spero et al to include wherein including activating the lamp according to an encoding of the travel direction information that indicates the planned driving maneuver including at least one of a (a) direction in the vehicle will turn or (b) the vehicle being stationary to adjust the lights based on a vehicle turn for a better view of road ahead the turn. 
Regarding claim 23, Spero disclose an autonomous vehicle comprising:  Page 4 of 6Response Submitted February 4, 2020 App. No.: not yet assigned 
a control device that includes software executable by the control device (Fig. 1, #7) such that the control device is programmed to: 
receive travel direction information representing a planned driving maneuver of the autonomous vehicle (paragraph 225, lines 1-18); 
detect at least one road user in a path region of the planned driving maneuver based on an evaluation of at least the travel direction information; determine a lamp operation data set for operating at least one lamp of the autonomous vehicle based on the evaluation of at least the travel direction information when a road user is detected in the path region; and operate the at least one lamp in accordance with the lamp operation data set (paragraph 202, lines 1-14),
but does not explicitly disclose wherein including activating the lamp according to an encoding of the travel direction information that indicates the planned driving maneuver including at least one of a (a) direction in the vehicle will turn or (b) the vehicle being stationary. However Keilaf et al disclose the limitation, at least see page 65, paragraph 1 and page 123, paragraph 2. It would have been obvious to modify the teaching of Spero et al to include wherein including activating the lamp according to an encoding of the travel direction information that indicates the planned driving maneuver including at least one of a (a) direction in the vehicle will turn or (b) the vehicle being stationary to adjust the lights based on a vehicle turn for a better view of road ahead the turn. 
Regarding claims 14, 19 and 24, Spero disclose the limitations indicated above and further disclose wherein operating the at least one lamp further comprises modifying a luminous intensity of the at least one lamp, wherein the luminous intensity is specified by the lamp operation data set based on the encoding (paragraph 130, lines 1-10).  
Regarding claims 15, 20 and 25, Spero disclose the limitations indicated above and further disclose wherein operating the at least one lamp further comprises modifying a lamp sequence of the at least one lamp, wherein the at least one lamp sequence is specified by the lamp operation data set based on the encoding  (paragraph 215, lines 10-22).  
Regarding claims 16, 21 and 26, Spero disclose the limitations indicated above and further disclose wherein operating the at least one lamp further comprises modifying a lighting direction of the at least one lamp, wherein the lighting direction is specified by the lamp operation data set based on the encoding (paragraph 163, lines 2-6).  
Regarding claims 17, 22 and 27, Spero disclose the limitations indicated above and further disclose wherein operating the at least one lamp further comprises modifying a lighting color of the at least one lamp, wherein the lighting color is specified by the lamp operation data set based on the encoding  (paragraph 161, lines 1-6).  

Response to Arguments
Applicant's arguments in regards to claims above have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on M-F 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M ALHARBI/Primary Examiner, Art Unit 3663